His Honor, EMILE GODCHAUX,
rendered the opinion and decree of the Court, as follows:
A motion has been made in this Court to dismiss the appeal taken by Charles Epstein, defendant, and there accompanies said motion the certified proceedings and a judgment of the trial Court, rendered since the filing of the transcript in this Court, dismissing said appeal on the ground that the surety on the ¡appeal bond was not solvent or sufficient.
As it does not appear that the appellant has in any manner provided by law sought to reverse or review the judgment of the trial Court dismissing his appeal, the motion in this Court to dismiss the appeal must prevail.
Forman vs. Fayard, 7 Ct. of Appeal, 490.
It is accordingly ordered that the .appeal of Charles Epstein, defendant, be dismissed at his costs.
Appeal dismissed.